NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                CLARENCE L. CERF,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5093
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00806-LB, Judge Lawrence J.
Block.
               ______________________

               Decided: October 9, 2015
               ______________________

   CLARENCE L. CERF, Midway, TX, pro se.

    CHRISTOPHER L. HARLOW, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., STEVEN J. GILLINGHAM.
                ______________________

     Before REYNA, MAYER, and CHEN, Circuit Judges.
2                                                CERF   v. US



PER CURIAM.
    Clarence L. Cerf appeals a judgment of the United
States Court of Federal Claims dismissing his complaint
for failure to prosecute. See Cerf v. United States, No.
1:14-cv-00806-LB (Fed. Cl. Jan. 22, 2015). We affirm.
                      BACKGROUND
    Cerf filed a handwritten complaint in the United
States Court of Federal Claims on September 2, 2014. He
asserted that when he shut his eyes, he saw a red light
and heard “radio frequency noises.” He further alleged
that chemicals, including chlorine and Haldol, had been
injected into his bloodstream and pores, disrupting his
thoughts and allowing “criminal behavior” to be “pro-
grammed into [his] memory.” He sought an injunction
prohibiting the State of Texas from using chemicals and
implanted devices to obtain confessions and incriminating
evidence from suspects during criminal investigations.
He also asked for an order directing that he be provided
with “an exam or x-ray with a surgeon general” so that
the devices allegedly implanted in his body by the State of
Texas could be medically examined.
    On November 3, 2014, the government moved to dis-
miss Cerf’s complaint for lack of subject matter jurisdic-
tion. Cerf did not respond to this motion. On December
19, 2014, the Court of Federal Claims issued a show cause
order directing Cerf to file an opposition to the govern-
ment’s motion to dismiss. The order explained that Cerf’s
complaint would be dismissed for failure to prosecute if he
did not file an opposition to the government’s motion to
dismiss by January 20, 2015.
     Cerf failed to file an opposition to the government’s
motion to dismiss by the trial court’s January 20, 2015
deadline. Accordingly, on January 22, 2015, the court
dismissed Cerf’s complaint for failure to prosecute. Cerf
filed a motion for reconsideration on March 10, 2015, but
CERF   v. US                                              3



the trial court denied the motion after concluding that it
was untimely filed. See U.S. Ct. Fed. Claims R. 59(b)
(requiring that motions for reconsideration be filed no
later than twenty-eight days after entry of judgment).
The Court of Federal Claims likewise denied Cerf’s mo-
tion for relief from judgment, see U.S. Ct. Fed. Claims R.
60, after determining that he had presented “no grounds”
justifying such relief.
    Cerf then appealed to this court. We have jurisdiction
under 28 U.S.C. § 1295(a)(3). We apply an abuse of
discretion standard in reviewing a trial court’s decision to
dismiss for failure to prosecute. See Kadin Corp. v. Unit-
ed States, 782 F.2d 175, 176 (Fed. Cir. 1986).
                       DISCUSSION
    For a judicial system to function effectively, courts
must manage their dockets in a manner that promotes
“the orderly and expeditious disposition of cases.” Link v.
Wabash R.R., 370 U.S. 626, 631 (1962) (footnote omitted);
see also Kadin, 782 F.2d at 177. The Court of Federal
Claims issued a show cause order directing Cerf to re-
spond to the government’s motion to dismiss. That order
specifically informed Cerf that his case would be dis-
missed if his opposition to the government’s motion was
not filed by January 20, 2015. Because Cerf failed to file
an opposition by the deadline set by the trial court, it did
not abuse its discretion in dismissing his complaint for
failure to prosecute pursuant to Rule 41(b) of the Rules of
the Court of Federal Claims. See Claude E. Atkins En-
ters., Inc. v. United States, 899 F.2d 1180, 1183 (Fed. Cir.
1990) (explaining that this court will not disturb a deci-
sion to dismiss for failure to prosecute unless “we are left
with a definite and firm conviction that the [trial court]
committed a clear error of judgment” (citations and inter-
nal quotation marks omitted)).
    Although Cerf is proceeding pro se, the show cause
order issued by the Court of Federal Claims was unam-
4                                                 CERF   v. US



biguous and clearly directed him to file an opposition to
the government’s motion to dismiss by January 20, 2015.
On appeal, Cerf contends that his case presents a case or
controversy because the United States is “being charged
with violating a chemical weapons prohibition.” He fails,
however, to provide any reasonable justification for his
failure to comply with the trial court’s show cause order
by filing a timely opposition to the government’s motion to
dismiss. Nor does he identify any error in the trial court’s
denial of his petition for rehearing and his motion for
relief from judgment. Accordingly, we affirm the judg-
ment of the United States Court of Federal Claims dis-
missing Cerf’s complaint.
                       AFFIRMED